Exhibit 10.1

FIRST AMENDMENT TO REVOLVING CREDIT AND SECURITY AGREEMENT

This FIRST AMENDMENT TO REVOLVING CREDIT AND SECURITY AGREEMENT (this
“Amendment”) is entered into as of June 15, 2012, by and among VIRCO MFG.
CORPORATION, a Delaware corporation (“VMC”), VIRCO INC., a Delaware corporation
(“Virco”, and together with VMC, “Borrowers” and, each individually, a
“Borrower”), the financial institutions from time to time party to the Credit
Agreement (as defined below) as lenders (collectively, “Lenders”), and PNC BANK,
NATIONAL ASSOCIATION (“PNC”), as administrative agent for Lenders (PNC, in such
capacity, “Agent”), with respect to the following:

A. Borrowers, Lenders and Agent have previously entered into that certain
Revolving Credit and Security Agreement, dated as of December 22, 2011 (as
amended, restated or otherwise modified from time to time, the “Credit
Agreement”).

B. Borrowers have requested that the Credit Agreement be amended in certain
respects and Agent and Lenders have agreed to amend the Credit Agreement
pursuant to the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth in the Credit Agreement, the Loan Documents and this Amendment, and other
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:

1. Definitions Incorporated. Initially capitalized terms used but not otherwise
defined in this Amendment have the respective meanings set forth in the Credit
Agreement, as amended hereby.

2. Amendments to the Credit Agreement. The Credit Agreement is hereby amended as
follows:

(a) The following new definitions are hereby added to Section 1.2 of the Credit
Agreement in proper alphabetical order to read as follows:

“‘First Amendment’ shall mean the First Amendment to Revolving Credit and
Security Agreement dated as of June 15, 2012, among Borrowers, the Lenders party
thereto and Agent.”

“‘First Amendment Date’ shall mean June 15, 2012.”

(b) The definition of “Peak Season” as set forth in Section 1.2 of the Credit
Agreement is hereby amended and restated to read as follows:

“‘Peak Season’ means the period from March 1 through August 31 of each fiscal
year of the Borrowers.”

(c) The text of clause (g) of the definition of “Eligible Finished Goods
Inventory” as set forth in Section 1.2 of the Credit Agreement is hereby amended
and restated to read as follows:

 

1



--------------------------------------------------------------------------------

“(g) is situated at a location not owned by a Borrower unless (i) the owner or
occupier of such location has executed a Lien Waiver Agreement or (ii) Agent, in
its sole discretion, establishes a reserve, in lieu of a Lien Waiver Agreement,
against the Formula Amount equal to three months’ rent for such location;
provided, that for Borrowers’ leased location at 2027 Harpers Way, Torrance,
California, in lieu of a Landlord Waiver Agreement, Agent will implement a rent
reserve equal to (a) one month’s rent for such location for the month of
September 2012, (b) two months’ rent for such location for the month October
2012, and (c) three months’ rent for such location for the month of November
2012 and each month thereafter.”

(d) The text of clause (a)(y)(iii) of Section 2.1 of the Credit Agreement is
hereby amended and restated to read as follows:

“(iii) with respect to each fiscal year of the Borrowers, during the respective
period set forth below for such fiscal year, the amount applicable to such
period

 

Period

   Amount  

March

   $ 6,000,000   

April

   $ 10,000,000   

May

   $ 12,000,000   

June 1st through and including July 14th

   $ 9,000,000   

July 15th though and including July 31st

   $ 6,000,000   

minus”

(e) The reference to “January 31, 2012” in the last row of the table set forth
in clause (a) of Section 6.5 of the Credit Agreement is hereby deleted and
replaced with “January 31, 2013”.

(f) The notice address for McGuireWoods LLP as set forth in Schedule A to the
Credit Agreement is hereby amended and restated to read as follows:

“with an additional copy (which shall not constitute notice) to:

McGuireWoods LLP

1800 Century Park East, 8th Floor

Los Angeles, California 90067

 

Attention:

   Gary Samson, Esq.      Telephone:    (310) 315-8248      Facsimile:    (310)
956-3148      Email:    gsamson@mcguirewoods.com”   

 

2



--------------------------------------------------------------------------------

3. Landlord Subordination.

(a) On or before August 15, 2012 (or such later date as Agent may agree in its
discretion), Borrowers shall use commercially reasonable efforts to cause to be
delivered to Agent a Landlord’s Subordination Agreement, in form and substance
acceptable to Agent, for the leased premises located at 2027 Harpers Way,
Torrance, California whereby the landlord agrees to subordinate its Lien in the
Collateral of Borrowers located at such location to the Lien of Agent and
Lenders and provide Agent adequate access to such location.

(b) Upon Agent’s receipt of an executed copy of a Landlord Subordination
Agreement described in clause (a) above at any time during the term of the
Credit Agreement, Agent will remove the existing rent reserve established by
Agent under the definition of “Eligible Finished Goods Inventory” as set forth
in the Credit Agreement for the leased premises located at 2027 Harpers Way,
Torrance, California.

4. Amendment Fee. On the date hereof, Borrowers shall pay to Agent, in addition
to all other fees and charges set forth in the Credit Agreement, a
non-refundable amendment fee of $15,000, which fee may be charged to the
Borrowers’ Account as a Revolving Advance (the “Amendment Fee”).

5. Conditions Precedent. The obligations of Agent and Lenders hereunder, and
this Amendment, will be effective on the date (the “First Amendment Effective
Date”) of satisfaction of each of the following conditions precedent, each in a
manner in form and substance acceptable to Agent:

(a) Representations and Warranties. The representations and warranties contained
herein and in the Credit Agreement, as amended hereby, shall be true and correct
in all material respects as of the date hereof as if made on the date hereof,
except for such representations and warranties limited by their terms to a
specific date, in which case each such representation and warranty shall be true
and correct in all material respects as of such specific date;

(b) No Default. No Default or Events of Default shall have occurred and be
continuing;

(c) Amendment. Borrowers shall have delivered to Agent an executed original of
this Amendment;

(d) Company Proceedings of Borrowers. Agent shall have received a copy of the
resolutions in form and substance reasonably satisfactory to Agent, of the Board
of Directors of each Borrower authorizing the execution, delivery and
performance of this Amendment certified by the Secretary or an Assistant
Secretary of each Borrower as of the First Amendment Date; and, such certificate
shall state that the resolutions thereby certified have not been amended,
modified, revoked or rescinded as of the date of such certificate;

(e) Fees. Borrowers shall have paid the Amendment Fee, or in Agent’s discretion,
Agent shall have charged the Amendment Fee to the Borrowers’ Account as a
Revolving Advance ; and

(f) Other. All corporate and other proceedings, and all documents, instruments
and other legal matters in connection with the transactions contemplated hereby
shall be satisfactory in form and substance to Agent and its counsel.

 

3



--------------------------------------------------------------------------------

6. Representations and Warranties. To induce Lenders and Agent to enter into
this Amendment, each Borrower represents and warrants to Lenders and Agent as of
the date hereof as follows:

(a) Such Borrower has full power, authority and legal right to enter into this
Amendment and to perform all its respective Obligations hereunder. This
Amendment has been duly executed and delivered by such Borrower and the Credit
Agreement, as amended by this Amendment constitutes the legal, valid and binding
obligation of such Borrower enforceable in accordance with its terms, except as
such enforceability may be limited by any applicable bankruptcy, insolvency,
moratorium or similar laws affecting creditors’ rights generally. The execution,
delivery and performance of this Amendment (i) are within such Borrower’s
powers, have been duly authorized by all necessary company action, are not in
contravention of law or the terms of such Borrower’s by-laws, certificate of
incorporation, or other applicable documents relating to such Borrower’s
formation or to the conduct of such Borrower’s business or of any material
agreement or undertaking to which such Borrower is a party or by which such
Borrower is bound, (ii) will not conflict with or violate any law or regulation,
or any judgment, order, writ, injunction or decree of any court or Governmental
Body, (iii) will not require the Consent of any Governmental Body or any other
Person, except those Consents which will have been duly obtained, made or
compiled prior to date hereof and which are in full force and effect, and
(iv) will not conflict with, nor result in any breach in any of the provisions
of or constitute a default under or result in the creation of any Lien except
Permitted Encumbrances upon any asset of such Borrower under the provisions of
any material agreement, charter document, instrument, by-law or other instrument
to which such Borrower is a party or by which it or its property is a party or
by which it may be bound.

(b) After giving effect to this Amendment, the representations and warranties
contained in the Credit Agreement are true and correct in all material respects
except to the extent any such representation or warranty is expressly stated to
have been made as of a specific date, in which case each such representation and
warranty is true and correct in all material respects as of such specific date,
and no Default or Event of Default has occurred and is continuing.

7. Reaffirmation. Except as specifically modified by this Amendment, the Credit
Agreement and the other Loan Documents remain in full force and effect in
accordance with their respective terms and are hereby ratified, reaffirmed and
confirmed by Borrowers.

8. Events of Default. Any failure to comply with the terms of this Amendment
will constitute an Event of Default under the Credit Agreement.

9. Integration. This Amendment, together with the Credit Agreement and the Loan
Documents, incorporates all negotiations of the parties hereto with respect to
the subject matter hereof and is the final expression and agreement of the
parties hereto with respect to the subject matter hereof.

10. Severability. If any part of this Amendment is contrary to, prohibited by,
or deemed invalid under Applicable Laws, such provision shall be inapplicable
and deemed omitted to the extent so contrary, prohibited or invalid, but the
remainder hereof shall not be invalidated thereby and shall be given effect so
far as possible.

11. Submission of Amendment. The submission of this Amendment to the parties or
their agents or attorneys for review or signature does not constitute a
commitment by Agent or Lenders to amend or otherwise modify any of the
provisions of the Credit Agreement and this Amendment shall have no binding
force or effect until the First Amendment Effective Date.

 

4



--------------------------------------------------------------------------------

12. Counterparts; Facsimile Signatures. This Amendment may be executed in any
number of and by different parties hereto on separate counterparts, all of
which, when so executed, shall be deemed an original, but all such counterparts
shall constitute one and the same agreement. Any signature delivered by a party
by facsimile transmission shall be deemed to be an original signature hereto.

13. Governing Law. THIS AMENDMENT IS A LOAN DOCUMENT AND IS GOVERNED BY THE
APPLICABLE LAW PERTAINING IN THE STATE OF NEW YORK, OTHER THAN THOSE CONFLICT OF
LAW PROVISIONS THAT WOULD DEFER TO THE SUBSTANTIVE LAWS OF ANOTHER JURISDICTION.
THIS GOVERNING LAW ELECTION HAS BEEN MADE BY THE PARTIES IN RELIANCE ON, AMONG
OTHER THINGS, SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK, AS AMENDED (AS AND TO THE EXTENT APPLICABLE), AND OTHER APPLICABLE LAW.

14. Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of Borrowers, Lenders, Agent, and all future holders of the
Obligations and their respective successors and assigns, except that no Borrower
may assign or transfer any of its rights or obligations under this Amendment
without the prior written consent of Agent.

15. Attorneys’ Fees; Costs. Borrowers agree to promptly pay, upon written
demand, all reasonable and documented attorneys’ fees and costs incurred in
connection with the negotiation, documentation and execution of this Amendment.
If any legal action or proceeding shall be commenced at any time by any party to
this Amendment in connection with its interpretation or enforcement, the
prevailing party or parties in such action or proceeding shall be entitled to
reimbursement of its reasonable attorneys’ fees and costs in connection
therewith, in addition to all other relief to which the prevailing party or
parties may be entitled.

16. Jury Trial Waiver. TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW, EACH
PARTY TO THIS AMENDMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF
ANY CLAIM, DEMAND, ACTION, OR CAUSE OF ACTION A) ARISING UNDER THIS AMENDMENT OR
ANY OTHER INSTRUMENT, DOCUMENT, OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION
HEREWITH, OR B) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THIS AMENDMENT OR
ANY OTHER INSTRUMENT, DOCUMENT, OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION
HEREWITH, OR THE TRANSACTIONS RELATED HERETO OR THERETO IN EACH CASE WHETHER NOW
EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR
OTHERWISE AND EACH PARTY HERETO HEREBY CONSENTS THAT ANY SUCH CLAIM, DEMAND,
ACTION, OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND
THAT ANY PARTY TO THIS AMENDMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF
THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENTS OF THE PARTIES
HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY. WITHOUT LIMITING THE
APPLICABILITY OF ANY OTHER PROVISION OF THIS AMENDMENT, THE TERMS OF ARTICLE XII
OF THE CREDIT AGREEMENT SHALL APPLY TO THIS AMENDMENT.

17. Total Agreement. This Amendment, the Credit Agreement, and the other Loan
Documents contain the entire understanding among Borrowers, Lenders and Agent
and supersede all prior agreements and understandings, if any, relating to the
subject matter hereof. Any promises, representations, warranties, or guarantees
not herein contained and hereinafter made have no force and effect unless in
writing, signed by Borrowers’ and Agent’s respective officers. Neither this
Amendment nor any portion or provisions hereof may be changed, modified,
amended, waived, supplemented, discharged, cancelled, or terminated orally or by
any course of dealing, or in any manner other than by an agreement in writing,
signed by the party to be charged. Each Borrower acknowledges that it has been
advised by counsel in connection with the execution of this Amendment and the
other Loan Documents and is not relying upon oral representations or statements
inconsistent with the terms and provisions of this Amendment.

[Remainder of Page Intentionally Left Blank]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the date first written above.

 

VIRCO MFG. CORPORATION,

a Delaware corporation, as a Borrower

By:  

/s/ Robert Dose

Name:   Robert Dose Title:   VP Finance

VIRCO INC.,

a Delaware corporation, as a Borrower

By:  

/s/ Robert Dose

Name:   Robert Dose Title:   VP Finance



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as Lender and as Agent By:  

/s/ Jeanette Vandenbergh

Name:   Jeanette Vandenbergh Title:   Vice President